I regret to find myself unable to agree to the conclusion reached by a majority of the court. With deference, it seems *Page 367 
to me that the majority have gone out of the way to make complex that which is simple.
The primary object in the interpretation of any written instrument is to ascertain the intention of the parties from the language which they have chosen by use; and where the language is clear and conveys a definite meaning, courts are forbidden to cast about for some other possible meaning and to give effect to that which they think the parties intended to say, or would have wished to say, but did not say. The language which the parties have deliberately used to express their intention cannot be ignored to avoid hardship or to meet special circumstances against which the parties have not protected themselves, so that the court, under the guise of construction, can make a better contract for the parties than they themselves have made.
Voting power attached to corporate stock is very generally lodged in the common shares; and here the dominant purpose of Article V of the charter is to vest the voting power in the common shares exclusively except in certain circumstances and then for a carefully limited time. The circumstances which gives rise to the shift of voting power from the common to the preferred shares is a default in the payment of dividends in the amount of two years' dividends. But this shift is not automatic. The preferred shares may, or may not, elect to exercise the right conferred on them. If they exercise the right, the voting power shifts to the preferred shares, and remains with them until for the period of a full year the stated dividend has been paid on the preferred shares. Upon this happening, the voting power reverts involuntarily to the common shares.
If, for their own reasons, the holders of the preferred shares do not choose to exercise the right, which comes into being when dividends in the amount of two years have not been paid on their shares, the default is enlarged, but it is a single thing. The default, whether it be for the minimum time, or for a longer time, goes hand in hand with the right *Page 368 
of election. The default, an integration, cannot be split up into several defaults, and thereby confer upon the holders of the preferred shares several rights of election growing out of the same default.
The use of the words "continuing privilege and right" in the last sentence of the paragraph, was very clearly meant as saving the exhaustion of the right of election as against one exercise of it, and permitting a shifting and reshifting of the voting power as conditions of default and the ending of them may successively occur.
If the parties had intended to say that the holders of the preferred shares were empowered to exercise the right of election at any time when dividends on the preference shares were in default for two years, it would have been easy to express that intent in simple language. What the parties did say was that if at any time dividends on the preference stock to the amount of two years' dividends should be in arrears, upon the exercise of the right of election, the voting power attached to the preferred shares until a full year's dividend had been paid on the preferred shares. The conception that while the life of the voting power lodged in the preferred shares by a default may have come to an end by the payment of a full year's dividend, yet the right of election growing out of the same default survives, is, I think, not to be found in the language the parties have used.